DETAILED ACTION
	This is the initial Office action for application 17/304,256 filed June 17, 2021, which makes reference to provisional application 63/118,070 filed November 25, 2020. Claims 1-9 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “attachable to the posterior” in line 6 is unclear as “a posterior” is not claimed. This objection may be overcome with language such as “attachable to the posterior panel”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation “wherein the anterior panel includes…” in line 1. This limitation is unclear and not consistent with what is seen in the drawings and specification.  The specification and drawings show the dorsal lumber extension attached to the posterior panel instead of the anterior panel.  This rejection may be overcome with language such as “wherein the posterior panel includes…”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
OR
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Heronen et al. (US 2019/0070033).

Regarding claim 1, Heronen discloses a brace for supporting a spine of a patient (Fig. 1A; [0008], “Under an embodiment of the disclosure, the orthopedic device is configured as a thoracic lumbar sacral orthosis (TLSO) attachment arranged for removably attaching to an orthopedic device, such as a lumbar sacral orthosis (LSO) or torso orthosis, securable about the waist and lumbar region of a user”), the brace comprising: 
an anterior panel (Fig. 4A; an anterior panel 108); 
a posterior panel (Fig. 5A and 5B; a posterior panel 122), a pair of lateral panels bridging between the anterior panel and the posterior panel ([0064], “a central fastener 168 generally centrally secured to the anterior panel 108 for providing lateral attachment to an anterior section of the orthopedic device 106”; [0068], “The cover 176 has a central fastener 177 for engaging a surface 172 of a posterior section 174 of the orthopedic device 106 to laterally secure the orthopedic device 106 to the posterior panel 122”); 
and an adjustable belt tightenable around the anterior, posterior, and lateral panels (Figs. 4A and 4B; a belt member 170; [0066], “FIGS. 4C-D show an alternative embodiment of the anterior attachment system 155, wherein the anterior panel 108 receives and secures to an orthopedic device via top and bottom fasteners 163, 165 which attach over the orthopedic device 106 (for example a lumbar sacral orthosis belt) and secure at an outer-facing surface thereof via fasteners”), wherein the brace is selectively configurable to include the pair of lateral panels attachable to the posterior, a posterior thoracic extension attachable to the posterior panel or a dorsal lumbar extension attachable to the posterior panel ([0008], “The TLSO attachment may have a posterior assembly connected to the LSO by a posterior panel and includes a posterior thoracic extension (PTE)”).

Regarding claim 2, Heronen discloses the brace of claim 1, wherein the brace enables multiple brace configurations and each of these brace configurations enables for use as an inventory stock-keeping unit ([0008], “Under an embodiment of the disclosure, the orthopedic device is configured as a thoracic lumbar sacral orthosis (TLSO) attachment arranged for removably attaching to an orthopedic device, such as a lumbar sacral orthosis (LSO) or torso orthosis”; the device has the same structure as the claimed invention, therefore it is expected that each of the brace configurations enable use as an inventory stock-keeping unit).  Such a limitation is intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Heronen et al. (US 2019/0070033) in view of Paik et al (US D894042).

Regarding claim 3, Heronen discloses the brace of claim 1, wherein the posterior panel includes a central flattened apex configured for releasably receiving a posterior thoracic extension ([0070], “FIGS. 6A and 6B depict an embodiment of a PTE, wherein the PTE 120 secures to a crest 184 of the posterior panel 122”).
Heronen does not disclose having central clips and lateral oppositely facing elongate clips that cooperate with the flattened apex for releasable mounting of the posterior thoracic extension to the posterior panel.
However, Paik discloses central clips (Paik: Fig. 9; Figure 9 shows a clip with central clips; circled in red below) and lateral oppositely facing elongate clips (Paik: Fig. 9; Figure 9 shows a clip with lateral oppositely facing elongate clips; circled in blue below).

    PNG
    media_image1.png
    524
    524
    media_image1.png
    Greyscale

It would have been obvious to an artisan of ordinary skill before the effective filing date to replace the fasteners with clips so that the posterior thoracic extension may be releasably attached to the posterior panel on the brace of Heronen as taught by Paik.  A skilled artisan would have been motivated to do so because Paik teaches clips provide ease of removability and the four clip structure in particular, adds increased security over a singular slip. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to mechanisms to secure articles together.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Heronen et al. (US 2019/0070033) in view of Roque et al. (US 10,368,626).

Regarding claim 4, Heronen discloses the brace of claim 1, wherein the anterior panel includes an integrated adjustable mount for adjustably mounting a sternal pad onto the anterior panel ([0045], “an anterior thoracic extension (ATE) 110 secured to the anterior panel 108, a support bar 112 extending from the ATE, at least one pectoral pad 114”; [0018], “FIG. 3D is a schematic view of an ATE adapted to be adjustable in height by means of an adjustment portion”).
Heronen does not disclose the mount including wedged levers operatively associated with a retaining arm having pins and located within a channel configured to receive an adjustment post of the sternal pad having adjustment apertures.
However, Roque discloses a mount including wedged levers (Roque: Fig. 10; a substantially rigid body portion 40) operatively associated with a retaining arm having pins and located within a channel configured to receive an adjustment post of the sternal pad having adjustment apertures (Roque: Fig. 7; the spine portion 14; a plurality of vertically-aligned male portions 28; the cradle portion 16).
It would have been obvious to an artisan of ordinary skill before the effective filing date to include wedged levers and a retaining arm having pins for receiving a post of the sternal pads to the brace of Heronen as taught by Roque.  A skilled artisan would have been motivated to do so because Roque teaches that levers limit the side-to-side movement of the device, and a retaining arm with pins helps adjust the height of the arm to fit a person so that the device may bear a load. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to load bearing devices to support the spine.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Heronen et al. (US 2019/0070033) in view of Ingimundarson et al. (US 2013/0184625).

Regarding claim 5, Heronen does not disclose the brace of claim 1, wherein the anterior panel includes anchor points and the dorsal lumbar extension includes straps that may be adjustably anchored to the anchor points.
However, Ingimundarson discloses the anterior panel includes anchor points (Ingimundarson: Fig. 7; a middle bracket assembly 24; a lumbar panel or support 32) and the dorsal lumbar extension includes straps that may be adjustably anchored to the anchor points (Ingimundarson: Figs. 4 and 7; The spinal frame 14; an upper bracket assembly 34).
It would have been obvious to an artisan of ordinary skill before the effective filing date to add anchor points and straps attached to the anchor points onto the anterior panel of Heronen so that the dorsal lumbar extension and the anterior panel are connected by the straps as taught by Ingimundarson.  A skilled artisan would have been motivated to do so because Ingimundarson teaches that anchor points allow for the straps to attach to the anterior panel and dorsal lumbar extension to pull the wearer’s back into an extended position. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to spinal braces.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Heronen et al. (US 2019/0070033) in view of Modglin et al. (US 6,478,759) and Ingimundarson et al. (US 2011/0105971).

Regarding claim 6, Heronen discloses a spinal brace system, comprising a plurality of components that may be selectively utilized in various combinations to provide a plurality of brace configurations (Fig. 1A; [0008], “Under an embodiment of the disclosure, the orthopedic device is configured as a thoracic lumbar sacral orthosis (TLSO) attachment arranged for removably attaching to an orthopedic device, such as a lumbar sacral orthosis (LSO) or torso orthosis, securable about the waist and lumbar region of a user”), an adjustable waist belt (Figs. 4A and 4B; a belt member 170; [0066], “FIGS. 4C-D show an alternative embodiment of the anterior attachment system 155, wherein the anterior panel 108 receives and secures to an orthopedic device via top and bottom fasteners 163, 165 which attach over the orthopedic device 106 (for example a lumbar sacral orthosis belt) and secure at an outer-facing surface thereof via fasteners”), a removable anterior panel (an anterior panel 108; [0008], “the orthopedic device is configured as a thoracic lumbar sacral orthosis (TLSO) attachment arranged for removably attaching to an orthopedic device, such as a lumbar sacral orthosis (LSO) or torso orthosis”; [0008], “The TLSO attachment may have an anterior assembly including an anterior panel secured to the LSO”), a sternal pad adjustable in height relative to the anterior panel ([0045], “an anterior thoracic extension (ATE) 110 secured to the anterior panel 108”; [0018], “FIG. 3D is a schematic view of an ATE adapted to be adjustable in height by means of an adjustment portion”), and a posterior panel having a removable posterior thoracic extension (Figs. 6A and 6B; the PTE 120; a posterior panel 192; [0070], “This arrangement of the PTE 120 allows for a user-specific adjustment of the height of the PTE relative to the user and the posterior panel 122 with a simplified procedure for securing the device together, as the fasteners 126 are easily adaptable to secure through the posterior panel 122 at any convenient location to engage the at least one aperture 190”).
Heronen does not disclose removable lateral panels, a removably attachable sternal pad, or a removable dorsal lumbar extension
However, Modglin discloses removable lateral panels ([Abstract], “Lateral panels may be attached between the anterior support and posterior support to widen the brace”), and a removably attachable sternal pad ([Col. 3, Lines 3-4], “The sternal extension may be removably attached to the anterior portion to abut the collarbone of a patient”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to make the lateral panels and sternal pad of Heronen removably attachable as taught by Modglin.  A skilled artisan would have been motivated to do so because Modglin teaches making the lateral panels removable which allows for the brace to be widened for different size patients, and by making the sternal pad removably, allows for the device to have a configuration without the sternal pads. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to spinal braces.  
Additionally, Ingimundarson discloses a removable dorsal lumbar extension ([0061], “a support panel 140 connects to the posterior plate 138 via a series of incremental slots 152 formed on an elongate segment (141) defined by the support panel 140 and locking tabs 144 formed on the posterior plate 138 or rivets removably securable to the posterior plate”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to make the dorsal lumbar extension of Heronen removable as taught by Ingimundarson.  A skilled artisan would have been motivated to do so because Ingimundarson teaches by making the dorsal lumbar extension removable, that the configuration of the device may be changed. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to spinal braces.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Heronen et al. (US 2019/0070033) in view of Modglin et al. (US 6,478,759) and Ingimundarson et al. (US 2011/0105971) as applied to claim 6 above, and further in view of Paik et al. (US D894042).

Regarding claim 7, Heronen discloses the spinal brace system of claim 6, wherein the posterior panel includes a central flattened apex configured for releasably receiving the posterior thoracic extension ([0070], “FIGS. 6A and 6B depict an embodiment of a PTE, wherein the PTE 120 secures to a crest 184 of the posterior panel 122”).
Heronen does not disclose the posterior thoracic extension having central clips and lateral oppositely facing elongate clips that cooperate with the flattened apex for releasable mounting of the posterior thoracic extension to the posterior panel.
However, Paik discloses central clips (Paik: Fig. 9; Figure 9 shows a clip with central clips; circled in red below) and lateral oppositely facing elongate clips (Paik: Fig. 9; Figure 9 shows a clip with lateral oppositely facing elongate clips; circled in blue below).

    PNG
    media_image1.png
    524
    524
    media_image1.png
    Greyscale

It would have been obvious to an artisan of ordinary skill before the effective filing date to replace the fasteners with clips so that the posterior thoracic extension may be releasably attached to the posterior panel on the brace of Heronen as taught by Paik.  A skilled artisan would have been motivated to do so because Paik teaches clips provide ease of removability and the four clip structure in particular, adds increased security over a singular slip. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to mechanisms to secure articles together.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Heronen et al. (US 2019/0070033) in view of Modglin et al. (US 6,478,759) and Ingimundarson et al. (US 2011/0105971)  as applied to claim 6 above, and further in view of Roque et al. (US 10,368,626).

Regarding claim 8, Heronen discloses the spinal brace system of claim 6, wherein the anterior panel includes an integrated adjustable mount for adjustably mounting the sternal pad onto the anterior panel ([0045], “an anterior thoracic extension (ATE) 110 secured to the anterior panel 108, a support bar 112 extending from the ATE, at least one pectoral pad 114”; [0018], “FIG. 3D is a schematic view of an ATE adapted to be adjustable in height by means of an adjustment portion”).
Heronen does not disclose the mount including wedged levers operatively associated with a retaining arm having pins and located within a channel configured to receive an adjustment post of the sternal pad having adjustment apertures.
However, Roque discloses a mount including wedged levers (Roque: Fig. 10; a substantially rigid body portion 40) operatively associated with a retaining arm having pins and located within a channel configured to receive an adjustment post of the sternal pad having adjustment apertures (Roque: Fig. 7; the spine portion 14; a plurality of vertically-aligned male portions 28; the cradle portion 16).
It would have been obvious to an artisan of ordinary skill before the effective filing date to include wedged levers and a retaining arm having pins for receiving a post of the sternal pads to the brace of Heronen as taught by Roque.  A skilled artisan would have been motivated to do so because Roque teaches that levers limit the side-to-side movement of the device, and a retaining arm with pins helps adjust the height of the arm to fit a person so that the device may bear a load. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to load bearing devices to support the spine.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Heronen et al. (US 2019/0070033) in view of Modglin et al. (US 6,478,759) and Ingimundarson et al. (US 2011/0105971) as applied to claim 6 above, and further in view of Ingimundarson et al. (US 2013/0184625).

Regarding claim 9, Heronen does not disclose the spinal brace system of claim 6, wherein the anterior panel includes anchor points and the dorsal lumbar extension includes straps that may be adjustably anchored to the anchor points.
However, Ingimundarson discloses the anterior panel includes anchor points (Ingimundarson: Fig. 7; a middle bracket assembly 24; a lumbar panel or support 32) and the dorsal lumbar extension includes straps that may be adjustably anchored to the anchor points (Ingimundarson: Figs. 4 and 7; The spinal frame 14; an upper bracket assembly 34).
It would have been obvious to an artisan of ordinary skill before the effective filing date to add anchor points and straps attached to the anchor points onto the anterior panel of Heronen so that the dorsal lumbar extension and the anterior panel are connected by the straps as taught by Ingimundarson.  A skilled artisan would have been motivated to do so because Ingimundarson teaches that anchor points allow for the straps to attach to the anterior panel and dorsal lumbar extension to pull the wearer’s back into an extended position. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to spinal braces.

Conclusion
The following prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Modglin (US 2004/0133138) discloses a spinal brace having overlapping rigid members comprising an anterior panel, sternal pad, belt, and a posterior panel.
Modglin et al. (US 2016/0228279) discloses an adjustable back brace comprising an adjustable belt and anterior and posterior panels.
Santaniello et al. (US 2020/268543) discloses a thoracic lumber sacral orthosis back brace comprising an adjustable belt and a posterior panel.
Stier et al. (US 2019/0029866) discloses a recliner-type orthosis comprising tightening straps, an adjustable belt, and a dorsal lumbar extension.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth Brown whose telephone number is (571)272-5642. The examiner can normally be reached 8:00 AM – 11:00 AM or 1:00 PM – 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Rachael Bredefeld can be reached at (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SETH R. BROWN/Examiner, Art Unit 3786      


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786